Citation Nr: 1419035	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as lower back problems, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Robert Foley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to August 1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claim for service connection for a low back condition.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board).  A transcript of that hearing has been associated with the claims file.  A copy of this hearing transcript was provided to the Veteran, per his request, in May 2013.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a copy of the November 2012 hearing transcript as well as various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file reflects an October 2013 VA treatment note.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of this evidence.  38 C.F.R.       § 20.1304(c) (2013).  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated document such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 
In a November 2012 submission, the Veteran's attorney appears to raise several issues on the Veteran's behalf.  Such claims include petitions to reopen claims for service connection for residuals of a stroke and posttraumatic stress disorder, an increased rating for service-connected hypertension and a total disability rating due to individual unemployability (TDIU).  In October 2013, the Veteran filed a claim for service connection for prostate cancer as a fully developed claim (FDC) pursuant to Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R.           § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claim for service connection for a lumbar spine disorder on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regards to the Veteran's claim for service connection, he has alleged that his current lumbar spine disorder was the result of an in-service injury, specifically during a combat mission when he was struck in the back with a bullet.  In the alternative, he asserts that his lumbar spine disorder was caused or aggravated by his service-connected hypertension.  The Veteran's service treatment records are negative for findings, complaints or diagnoses related to a lumbar spine disorder while the post-service clinical records document the diagnosis and treatment of lumbar spinal stenosis and low back pain.  In addition, a June 2009 statement from E. W. indicated that he had served with the Veteran on combat missions and that he recalled the incident in which the Veteran had been struck in the back with a bullet as well as the resulting bruise.  A VA opinion as to the etiology of the claimed disorder has not been obtained.  

The Board observes that in light of the Veteran's in-country Vietnam service and his receipt of the Distinguished Flying Cross and Silver Star medal, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Such provisions state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As such allegation of an injury is consistent with the Veteran's combat service, the Board finds that his testimony and the June 2009 statement of E. M. are sufficient to establish such in-service injury.  In light of the foregoing evidence and the Veteran's testimony that he had experienced back symptoms continuously since service, a VA examination should be obtained upon remand to determine the nature and etiology of the claimed lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   38 U.S.C.A.                 § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2013).

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from May 2010 to the present that are not already associated with the claims file should be obtained for consideration in the Veteran's appeals. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's updated treatment records from the Gainesville and/or Lake City VA Medical Centers (VAMCs) dated from May 2010 to the present that are not already of record.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

2.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of claimed lumbar spine disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine disorder?  If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since October 2008.

(B)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically consider the Veteran's contention that he began to suffer back pain after being struck with a bullet that had traveled through his parachute during a combat mission and that this incident resulted in a large bruise on his back.  

(C)  If arthritis is diagnosed, did such manifest to within one year of the Veteran's discharge (i.e., August 1970)?  If so, what were the manifestations?

(D)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar spine disorder was caused OR aggravated by his service-connected hypertension?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the June 2010 statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



